DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the user-specific customizability is enabled by”.  There is no antecedent basis for the claimed limitation.
The rest of the claims are rejected for having a similar error or for depending on a rejected base claim.
Claim 16 recites, “A computer program product comprising: computer code on a non-transitory machine readable medium, which when executed by a computer is instructing a computer to provide a software configuration tool within a control system according to claim 1, which software configuration tool has a software interface, wherein: 
a user to enter configuration instructions for instructing the computer, to configure a user-specifically customizable transformed sensor based on amending a sensor value and/or actuator status of a sensor and/or actuator of a sensor and actuator network, and machine task, based on logically linking sensor values, transformed sensor values and actuator statuses, 
the user-specific customizability is enabled by providing a selectability, linkability and conditionability of sensor values, transformed sensor values and actuator statuses as variables, wherein at least two variables are logically linked, and 
at least one variable is conditioned based on using relational operators.”
The underlined phrases each lacks antecedent basis because claim 16 depends on claim 1 and recites limitations already recited in claim 1.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664